 

_ AO.245B (CASD Rev. 1/19) Judgment in a Criminal Case E | i E D ,

oct AM 2019

 

UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF CALIFORNIA

 

CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA JUDGMENT IN A CR&SSERERY SEKAI [OF CALIFORNIA
Vz _ (For Offenses Committed OpBot After Novem “TO8TRDEPUTY

 

 

 

KAREN JOHANA HERNANDEZ-DEL CID (1) .
Case Number: 3:19-CR-03793-AJB

Karren Kenney
Defendant’s Attorney

USM Number: 87225298

| _
THE DEFENDANT:
Xx] pleaded guilty to count(s) . One of the Information

 

L1 was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Bo , Count -

18:1544 - Misuse Of Passport (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment. —

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

(1 The defendant has been found not guilty on count(s)

 

O Count(s) , is dismissed on the motion of the United States.

 

Bq] Assessment: $100.00 - Remitted

(] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Fine waived. C1 Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within. 30 days of any
- change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of |
any material change in 1 the defendant’s economic circumstances.

Octobe: 18, 2819

N. Ld] WA T.BAYTAGLIA
ITED STATES DIXTRICT JUDGE

 

 
 

» AO 345B (CASD Rev. 1/ 19) Judgment in a Criminal Case

 

DEFENDANT: KAREN JOHANA: HERNANDEZ-DEL CID a ‘Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-03793-AJB , o ;

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
4 months

| Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

O The defendant is remanded to the custody of the United States Marshal.

CL! The defendant must surrender to the United States Marshal for this district:
Oo at. AM. on |

 

 

1 as notified by the United States Marshal.

o The defendant must surrender for service of sentence: at the institution designated by the Bureau of
Prisons:

O_ on or before .
_O . as notified by the United Staies Marshal.
O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to.
at ___, with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-03793-AJB
